MEMORANDUM ***
Cornejo’s argument that Agent Wright was not a credible witness is advanced for the first time on appeal and is not supported by the record, which confirms that the Blazer did pull off the road in an apparent attempt to attract Wright’s attention away from the load car.
In light of the totality of the circumstances, Agent Wright had reasonable suspicion to stop Cornejo’s vehicle. United States v. Arvizu, 534 U.S. 266, 273-77, 122 S.Ct. 744, 151 L.Ed.2d 740 (2002); United States v. Diaz-Juarez, 299 F.3d 1138, 1141-42 (9th Cir.2002).
The statute under which Cornejo was convicted, 21 U.S.C. § 841, remains constitutional after Harris v. United States, 536 U.S. 545, 122 S.Ct. 2406, 153 L.Ed.2d 524 (2002). United States v. Hernandez, 314 F.3d 430, 437-38 (9th Cir.2002) (rejecting argument that Harris overruled United States v. Buckland, 289 F.3d 558 (9th Cir. 2002) (en banc)).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.